DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the term pattern layer is defined if this means there is an image or pattern on the substrate or if this means there is a change in thickness in the substrate (e.g. concave or convex surface structures). 
Regarding claim 11, the phrase “wherein the light absorbing layer has dichroism when a color difference…” is not clear given it is not clear if the claim is stating the decoration element has dichroism or merely stating that it will be considered dichroic under the claimed conditions.
The remaining clams are rejected for depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2015/0212244 A1) in view of Marietti et al. (US Pub. 2003/0031842 A1) and Bee et al. (US Pub. 2019/0098946 A1).
Regarding claims 1-3, and 5, Kim discloses a metal structure body comprising a substrate, metal layer (light reflective layer), and color adjustment layer (light absorbing layer) where the body may implement various colors while having a small thickness (abstract). The metal layer is a single or multilayered film which is titanium, aluminum, copper, nickel, vanadium, tungsten, molybdenum, neodymium, iron, chromium, cobalt, gold silver, and combinations ([0052]). The color adjustment layer is a single or multilayer film ([0055]) which is a metal oxynitride specifically aluminum oxynitride layer ([0056], [0065] and [0109]) where for 1 atom of Al, there is more than 0 atoms oxygen and 0.3 to 1 atoms N ([0109]). A cool color tone (bluish-navy) is achieved with an aluminum oxynitride layer that has a thickness of 60 nm which discloses a Tx value of 0.6 that falls within the claimed range ([0065], [0109] and [0114]).
Kim does not specifically disclose the ω or σx values for the color adjustment layer. However, Kim discloses the metal structure body having a cool tone color (bluish-navy) (([0065], [0109] and [0114]). It would be expected that a body has an aluminum oxynitride layer and displays a cool color tone, specifically a bluish color will have to satisfy the claimed ω or σx values as set forth in the instant Specification (see instant Specification, page 3, lines 13-17, page 10, lines 3-22, Table 4). Thus, given Kim achieves a cool tone, it would be expected for the ω or σx values to be within the claimed ranges. 
Further, to the extent these values are not expected, Kim discloses varying the thickness of the color adjustment layer to achieve a desired color ([0065]) and the aluminum oxynitride element content being within a specific range to achieve a desired thickness ([0109]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that thickness and element content ratio for the aluminum oxynitride layer should be adjusted to achieve a desired color as taught in Kim including where the content ratio and thickness are values which fall within the claimed ω or σx values.
Kim does not disclose the substrate being a patterned layer. 
Marietti discloses an article with a patterned appearance to provide visually observable contrast by depositing a generally transparent thin film coating over a substrate where the coating include metal oxynitride (aluminum oxynitride) layers (abstract and [0036]) and the substrate has a reflective coating and is textured ([0034]). The thin film coatings are applied at variable thicknesses to achieve different colors ([0010]). 
Bee discloses an optical element that imparts structural color to an article (abstract) where the article is given texture and then the optical element is disposed on the textured article to achieve shifting colors including colors that shift between two different colors based on viewing angle ([0008]-[0011], [0017]-[0018], [0041]-[0042], and [0072]-[0074]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the substrate in Kim to be textured as taught in Marietti and Bee to achieve a contrast effect (Marietti, [0034]), or a desired multi-hue, iridescent effect (Bee, [0008]).
Regarding claim 4, given Kim discloses an article with a bluish-navy color ([0114]), it would be expected for the hue-angle h* to be within the claimed range (see instant Specification, Fig. 33 which shows that a blue color will have a hue-angle h* between the claimed ranges).
Regarding claims 6 and 7, Kim does not specifically disclose the refractive index and extinction coefficient for the color adjustment layer. However, given the similarity in structure and cool color tone achieve, the refractive index and extinction coefficient would be expected in the aluminum oxynitride in Kim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As discussed above, Kim achieves the same cool tone color with a substrate, metal layer, and aluminum oxynitride layer as claimed (see Kim, [0109] and [0114]), so the aluminum oxynitride layer in Kim would be expected to have the same properties as the claimed aluminum oxynitride layer (see instant Specification, page 17, lines 12-27). 
To the extent these values are not expected, Kim discloses that absorption of light occurs according to the refractive index and extinction coefficient values, and thus a color may be implemented while reflectance of the metal layer is reduced and the refractive index and extinction coefficient of the color adjustment layer affect destructive interference and reduce the reflectance at a specific wavelength in a reflection spectrum to implement the color ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the refractive index and extinction coefficient of the color adjustment layer to achieve desired color including adjusting the values within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in refractive index and extinction coefficient of the aluminum oxynitride layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 8, Kim does not disclose the color adjustment layer having different thicknesses at two or more points.
Marietti discloses an article with a patterned appearance to provide visually observable contrast by depositing generally transparent thin film coatings over a substrate where the coatings include metal oxynitride (aluminum oxynitride) layers (abstract and [0036]) and the substrate has a reflective coating and is textured ([0034]). The thin film coatings are applied at variable thickness to achieve different colors ([0010]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the aluminum oxynitride layer in Kim to be given different thicknesses to achieve variable color in the appearance of the layer and form a visible pattern as taught in Marietti (Marietti, [0010]).
Regarding claim 9, Kim discloses there being multiple metal and color adjusting layers either of which multiple layer may be considered a color film ([0079]).
To the extent this is not true, Marietti discloses an opaque coating on the substrate ([0035]), and Bee discloses including a primer layer which includes a paint layer between the optical element and the texture layer as a way to control and select a desired structural color ([0094]-[0096]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include a primer layer as taught in Marietti or Bee in the article of Kim to better control and select the desired structural color (Bee, [0094] and Marietti, [0035]). 
Regarding claim 10 and 11, Kim does not disclose the pattern layer comprising a convex or concave portion with an asymmetric-structured cross-section or the light absorbing layer being dichroic with a color difference of greater than 1. 
Bee discloses an optical element that imparts structural color to an article (abstract) where the article is given texture and then the optical element is disposed on the textured article to achieve shifting colors including colors that shift between two different colors based on viewing angle ([0008]-[0011], [0017]-[0018], [0041]-[0042], and [0072]-[0074]) where the ΔE*ab is greater than 1 ([0051]). Kim further discloses the texture being projections and/or depression ([0074]) with different cross-sectional shapes including random ([0082]). Adjacent profiles with different cross-sectional shapes or random cross-sectional shapes would be expected to have an asymmetrical structure especially when considering the profile created by the spacing between two different profiles. Therefore, Kim is considered to disclose asymmetrical-structured cross-sectional shapes. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the textured substrate in Kim in view of Marietti and Bee to have a texture as taught in Bee as discussed above to achieve final color shifting properties including limited color shifting of two hues (dichroism) where the ΔE*ab value is greater than 1 so that a color difference is perceivable (Bee, [0008], [0017]-[0018], [0051], and [0073]).
Regarding claims 12 and 13, Kim discloses the substrate as glass ([0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2005/0175815 A1 discloses an optically variable element with at least one spacer layer for producing color shifts by means of interference and where the spacer layer has different layer thickness so the region with one thickness has a different color shift than another region with a different thickness (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783